DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant is reminded that the application is a continuation application and the claimed subject matter must find written description support and antecedent basis in the original disclosure. 
Election/Restriction
This application contains claims directed to the following patentably distinct species
Specie A: Figures 8-13
Specie B: Figures 14-17
Specie C: Figures 18-19
Specie D: Figures 20-21
Specie E: Figures 22-24
Specie F: Figures 25-28
Specie G: Figures 29-31
Specie H: Figures 32-37
Specie I: Figures 38-39
Specie J: Figures 40-44
Specie K: Figures 45-46
Specie L: Figures 47-50
Specie M: Figures 51-53
Specie N: Figures 54-55
Specie O: Figures 56-57.
If relevant to the above elected species (i.e., if the following distinction may be made within the elected embodiment based on the originally filed disclosure), then Applicant is directed to elect one from the following subspecies:
Sub-specie 1: The concavity extends into the femoral component and the projection extends from the tibial component (claims 4 and 11)
Sub-specie 2: The concavity extends into the tibial component and the projection extends from the femoral component (claims 12-13).
If relevant to the above elected species (i.e., if the following distinction may be made within the elected embodiment based on the originally filed disclosure), then Applicant is directed to elect one from the following subspecies:
See at least paragraphs [0105], [0115] and [0138] of the originally filed disclosure.
Sub-specie a: The anterior section and the posterior section comprise concave portions (claim 15)
Sub-specie b: The anterior section and the posterior section comprise flat portions (claim 16)
Sub-specie c: The posterior section comprises a ramped surface (claim 17)
Sub-specie d: The posterior section is located proximate an anterior-posterior middle of the lateral surface of the tibial component  (claim 18).
The species are independent or distinct because claims have been presented that recite the mutually exclusive features of the species. For example, see at least claims 4, 11-13, 15-18 and 20-27. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (c) the prior art applicable to one invention would not likely be applicable to another invention; and/or (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774